Quarterly Review –March 31, 2010 FMI Funds 100 East Wisconsin Avenue, Suite 2200 Milwaukee, Wisconsin 53202 www.fmifunds.com FMIFocus Fund Investment Objective Seeks capital appreciation through investments in stocks of companies of all sizes, including small- to mid-capitalization U.S. companies. Manager - The FMI Focus Fund (the "Fund")is advised by Fiduciary Management, Inc. of Milwaukee and sub-advised by Broadview Advisors, LLC.Both firms are 100% employee owned. Investment Professionals- Richard E. Lane, CFA and the investment research team at Broadview Advisors are primarily responsible for the day-to-day management of the Fund. Strategy- The Fund invests in stocks of companies of all sizes, but primarily invests in small- to mid-capitalization (i.e., less than $5.0 billion of market capitalization) companies, which have substantial capital appreciation potential.Many of these companies have little or no following by the major stock brokerage firms.We look for stocks of businesses that are selling at what we believe are substantial discounts to prices that accurately reflect their future earnings prospects.The Fund takes a "focused" approach to investing, meaning the Fund conducts extensive research (i.e. focuses) on each prospective investment before purchasing. Fund Information Inception Date 12/16/96 Net Assets $433.9 million Net Asset Value Expense Ratio 1.31% Ticker FMIOX Top Ten Holdings Kennametal Inc. 3.3% Molex Inc. (Cl A) 2.3% Arrow Electronics Inc. 2.2% Sapient Corp. 2.0% Reinsurance Group of America Inc. 2.0% Altera Corp. 1.9% Kinder Morgan Energy Partners 1.9% HealthSouth Corp. 1.8% Volcom Inc. 1.8% Cytec Industries Inc. 1.7% Portfolio Characteristics P/E ratio (trailing one year) 18.0x P/E ratio (forward 4 quarters) 17.2x P/S ratio 1.3x P/B ratio 2.4x EV/EBITDA ratio 10.3x Number of holdings 72 Top Ten Sectors Performance
